Citation Nr: 1535564	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO. 09-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to April 1988 including service in the Republic of Vietnam. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO. 

In January 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development. In March 2012, the Board concluded that the record reasonably raised the issue of TDIU and again remanded that claim to the RO via the AMC, in Washington, DC for additional development. The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities are not sufficiently severe as to preclude him from obtaining and retaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by the letter sent to the Veteran in March 2013, following the Board's raising and remanding the TDIU claim. The letter advised the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA treatment records have been associated with the claims file, as well as his relevant private treatment records. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

Additionally, the Board finds there has been substantial compliance with its prior remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the RO sent the March 2013 letter and enclosed a VA Form 21- 8940, Veterans
Application for Increased Compensation Based on Unemployability. The RO issued a new rating decision and a Supplemental Statement of the Case in May 2013. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). While the RO did not conduct a social and industrial survey, that survey was discussed in the context of the Veteran having completed a TDIU application and was not included in the actual remand directives.

TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met. 38 C.F.R. § 4.16(a).

The Veteran's TDIU claim arose out of increased rating claims filed in May 2008. The Veteran's rating for coronary artery disease has been 60 percent since April 29, 2011, satisfying the schedular criteria for a TDIU. His combined rating has been 90 percent since October 1, 2012.

Remaining for resolution is the question of whether there is probative evidence of the Veteran's unemployability on account of his service-connected disabilities. See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). 

However, the record does not reflect when the Veteran became unemployed. Indeed, the record does not reflect that the Veteran is unemployed or was unemployed when the RO provided him the VA Form 21- 8940, Veterans
Application for Increased Compensation Based on Unemployability.

The Veteran's failure to respond to the RO's request for information is unfortunate. The information provided in a completed VA Form 21- 8940, Veterans
Application for Increased Compensation Based on Unemployability, is crucial to the RO's ability to develop the claim. The Veteran is reminded that the duty to assist in the development and the adjudication of his claim is not a one-way street. Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

"There is a presumption of regularity that attaches to the actions of public officials." Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18, 103 S.Ct. 281, 74 L.Ed.2d 12 (1982)). The presumption of regularity has been applied to all manner of VA processes and procedures. See, e.g., Redding v. West, 13 Vet. App. 512, 515 (2000) (applying presumption of regularity as to whether RO received veteran's power of attorney that was mailed by veteran to correct RO address); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (applying presumption of regularity as to whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying presumption as to whether RO sent to claimant the application form for dependency and indemnity compensation). It has been held that there is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued. See Woods, 14 Vet. App. at 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO). 

The Veteran may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed. See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992). "The appellant's statement of non-receipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption of regularity of the notice." Mindenhall, 7 Vet. App. at 274. Here, the record lacks even the Veteran's statement that he did not receive the relevant application.

On this record, the Board cannot determine when or if the Veteran ceased working because of his service-connected disabilities. Moreover, there is a paucity of employment and educational background within which to evaluate the potential effects of his disabilities. The Veteran submitted July 2012 statements from friends but none of them discuss the Veteran's employment status nor do any of the letters distinguish between problems caused by service-connected disabilities and those with unrelated causes. Moreover, the July 2012 statement of A.P.H. refers to the Veteran as continuing to be a "business associate" which might be indicative of current employment.
 
The overall weight of this evidence is against a finding that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment. Absent some information regarding the Veteran's level of education, special training, previous work experience, and current or most recent employment, there is simply no basis for concluding that he is unable to obtain or retain all forms of substantially gainful employment. In other words, the lack of even the most basic information means that the evidence is not even in equipoise and the benefit of the doubt rule has no application. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's history, and the available medical evidence, do not show that his service-connected disabilities, alone, preclude him from engaging in substantially gainful employment, and therefore the assignment of a TDIU is not warranted.


ORDER

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


